DETAILED ACTION
Status of Claims
Applicant's arguments, filed 11/30/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/30/2021.
Applicants have amended claims 1, 5, 7, 8, 11, and 12.
Applicants have canceled claim 6.
Applicants have left claims 2-4 and 9-10 as originally filed.
Claims 1-5 and 7-12 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is being considered by the examiner.
Claim Objections - Newly Applied
Claims 8 and 9 objected to because of the following informalities:
Regarding Claims  8 and 9, lines 3-5 currently reads “… to digital display of the acquired systolic blood pressure and digital display of the acquired diastolic blood pressure”, 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see Page 6 of Remarks, filed 11/30/2021, with respect to claim 5 have been fully considered and are persuasive. Applicants have amended claim 5 to clearly inform the scope of the invention in regards to the risk range. The 112(b) rejection of claim 5 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 11/30/2021, with respect to claims 1, 2, 5, 11 and 12 have been fully considered and are persuasive. Applicants have amended 
Claim Rejections - 35 USC § 103 - Newly Applied
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (Pat. No. US 9,875,560), hereinafter referred to as Rajagopalan, in view of Muehlsteff et al. (Pub. No. US 2018/0042493), hereinafter referred to as Muehlsteff.
The claims are generally directed towards a blood-pressure-related information display device that displays information related to a blood pressure of a subject on a display screen, the blood-pressure-related information display device comprising: a data acquisition unit configured to acquire blood pressure data including a systolic blood pressure and a diastolic blood pressure for the subject; a risk value calculator configured to obtain a systolic risk value representing a risk corresponding to the acquired systolic blood pressure and a diastolic risk value representing a risk corresponding to the acquired diastolic blood pressure based on a predetermined blood pressure standard; and a display processor configured to perform processing of (i) displaying a risk range from the systolic risk value to the diastolic risk value in a curved or straight elongated display region defining a one-dimensional risk coordinate in the display screen and (ii) digitally displaying the acquired systolic blood pressure and the acquired diastolic blood pressure in the display screen.
Regarding Claim 1, Rajagopalan discloses a blood-pressure-related information display device that displays information related to a blood pressure of a subject on a display screen (Abstract, “system for receiving one or more measured physiological parameters of a patient and displaying a graphic representation of the same”, col. 1, lines 36-43, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”), the blood-pressure-related information display device comprising: 

a display processor configured to perform processing (col. 3, lines 49-60, “physiological parameter presentation system may be computerized and may include … processors, memory, software…”) of (i) displaying in a curved or straight elongated display region defining a one-dimensional risk coordinate in the display screen (Fig. 13, col. 8, lines 4-9, “rectangular gauge showing the status of a physiological parameter relative to varies threshold zones” and Fig. 11, col. 7, lines 57-62, “semicircular gauge … threshold zones”) and (ii) digitally displaying the acquired systolic blood pressure and the acquired diastolic blood pressure in the display screen (col. 6, lines 32-40, “display of a measured blood pressure parameter …”, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, an example of the physiological parameters, current and historical, can be blood pressure).
However, Rajagopalan does not explicitly disclose a risk value calculator configured to obtain a systolic risk value representing a risk corresponding to the acquired systolic blood 
Muehlsteff teaches an apparatus (Abstract, Fig. 4) including an input interface to obtain a blood pressure measurement (Fig. 4, element 14, “blood pressure measurement device”) of a patient (para. [0063]). Muehlsteff further teaches of calculating a systolic risk value and a diastolic risk value (Fig. 5, Fig. 8, Fig. 13). Muehlsteff teaches of calculating and assigning a risk value, for example a blood pressure below 80 mmHg (diastolic risk) can get a risk value of 2 or 3, and a blood pressure above 200 mmHg (systolic risk) can get a risk value of 2 (see Fig. 5, para. [0082]). Muehlsteff also teaches that the risk values can be displayed via an interface for the patient or a physician, such as a touchscreen or a blood pressure measurement device (para. [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Rajagopalan to additionally include a risk calculator to determine a risk of a systolic and a diastolic blood pressure, and to present the risk information to a user by adjusting the threshold ranges. Muehlsteff teaches that determining a risk value can be calculated and used to determine the health of the patient as well as if there is an immediate action that needs to be taken by the patient to improve the health of the patient (para. [0032]). Determining and presenting a risk score would improve the system disclosed by Rajagopalan to improve precision and patient comfort (para. [0032]).
Regarding Claim 2, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein the display processor displays the risk range in the display region as a continuous belt-shaped region (Fig. 11, elements 1130, 1135, 
Regarding Claim 3, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 2, wherein the display region is divided into a plurality of risk stages (Fig. 11, elements 1130, 1135, 1140, 1145, and col. 7, lines 57-62, “various threshold zones …”) according to the blood pressure standard (Fig. 17, elements 1720, 1725, 1730, 1735, and col. 1, lines 36-42, “threshold values … normal values, target values, danger zones, custom alarms …”, the risk stages can be set based on normal values or custom alarms, which can be set based on a standard blood pressure value”), and -2-Application No. 16/454,745the display processor color-codes and displays the risk range in the display region according to the risk stage (col. 2, lines 24-27, “zones are color-coded (shaded) for acceptable, warning, and danger” and col. 7, line 63 - col. 8, line 3, “current value is within a first stage of a danger zone, but not yet in a second, elevated stage of a danger zone”).
Regarding Claim 4, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 3, wherein the display region is divided into at least three risk stages (Fig. 11, elements 1130, 1135, 1140, 1145, and col. 7, lines 57-62, “various threshold zones …” and col. 2, lines 24-27, “zones are color-coded (shaded) for acceptable, warning, and danger”) according to the blood pressure standard (Fig. 17, elements 1720, 1725, 1730, 1735, and col. 1, lines 36-42, “threshold values … normal values, target values, danger zones, custom alarms …”, the risk stages can be set based on normal values or 
Regarding Claim 5, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein the display processor highlights the risk range in the display region and does not highlight another range different from the risk range in the display region (Fig. 22, elements 2230 and 2240, “threshold zone” and col. 9, lines 25-36, “historical line may be colored coded based on being within one or more threshold zones … a portion of historical line passing through one zone may be color coded to indicate that it was below a threshold zone”, the display processor highlights when the historical line passes through a risk range, and further the display highlights the risk ranges).
Regarding Claim 7, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein the display region is an arc-shaped region along a peripheral edge of the display screen (Fig. 15, “semicircle” and col. 3, lines 43-48, “semicircle, semi-ellipse, partial circle …”), and the acquired systolic blood pressure and the acquired diastolic blood pressure are digitally displayed in an internal region surrounded by the arc-shaped region of the display screen (Fig. 15, element 1515, “current value”, col. 8, lines 17-
Regarding Claim 8, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein the display processor attaches a color corresponding to the risk stage to which the systolic risk value and the diastolic risk value belong to digital -3-Application No. 16/454,745 display of the acquired systolic blood pressure and digital display of the acquired diastolic blood pressure (Fig. 11, elements 1130, 1135, 1140, 1145, and col. 2, lines 24-27, “zones are color-coded (shaded) for acceptable, warning, and danger”, the zones are color coded based on what risk the zone is representing).
Regarding Claim 9, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 7, wherein the display processor attaches a color corresponding to the risk stage to which the systolic risk value and the diastolic risk value belong to digital display of the acquired systolic blood pressure and digital display of the acquired diastolic blood pressure (Fig. 11, elements 1130, 1135, 1140, 1145, and col. 2, lines 24-27, “zones are color-coded (shaded) for acceptable, warning, and danger”, the zones are color coded based on what risk the zone is representing).
Regarding Claim 10, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein the data acquisition unit, the risk value calculator, and the display processor are integrally mounted on a main body including the display screen (col. 3, line 49 - col. 4, line 10, “electronic display … physiological parameter presentation system may include … processors, memory, software modules, hardware 
Regarding Claim 11, Rajagopalan discloses a blood-pressure-related information display method for displaying information related to a blood pressure of a subject on a display screen (Abstract, “system for receiving one or more measured physiological parameters of a patient and displaying a graphic representation of the same”, col. 1, lines 36-43, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, and col. 6, lines 41-52, “systems and methods allow for multiple high and low alarm limits and/or threshold values to be shown …”), the blood-pressure-related information display method comprising: 
acquiring blood pressure data including a systolic blood pressure and a diastolic blood pressure for the subject (Fig. 2, col. 3, lines 10-14, “physiological parameters may be received by the system via a network or other data connection … system may include one or more connections ports for probes and/or sensors for measuring patient physiological parameters”, col. 3, lines 53-60, “electronic input receiver …”, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, blood pressure measurements include both systolic and diastolic, as seen in Fig. 2); 
performing processing (col. 3, lines 49-60, “physiological parameter presentation system may be computerized and may include … processors, memory, software…”) of (i) displaying in a curved or straight elongated display region defining a one- dimensional risk coordinate in the 
However, Rajagopalan does not explicitly disclose obtaining a systolic risk value representing a risk corresponding to the acquired systolic blood pressure and a diastolic risk value representing a risk corresponding to the acquired diastolic blood pressure based on a predetermined blood pressure standard; and displaying a risk range from the systolic risk value to the diastolic risk value.
Muehlsteff teaches a method of obtaining a blood pressure measurement of a patient (para. [0063], and Fig. 4, element 14). Muehlsteff further teaches of calculating a systolic risk value and a diastolic risk value (Fig. 5, Fig. 8, Fig. 13). Muehlsteff teaches of calculating and assigning a risk value, for example a blood pressure below 80 mmHg (diastolic risk) can get a risk value of 2 or 3, and a blood pressure above 200 mmHg (systolic risk) can get a risk value of 2 (see Fig. 5, para. [0082]). Muehlsteff also teaches that the risk values can be displayed via an interface for the patient or a physician, such as a touchscreen or a blood pressure measurement device (para. [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by 
Regarding Claim 12, Rajagopalan discloses a non-transitory computer-readable recording medium storing program which, when executed by a computer, causes the computer to perform a blood-pressure-related information display method for displaying information related to a -4-Application No. 16/454,745 blood pressure of a subject on a display screen (Abstract, “system for receiving one or more measured physiological parameters of a patient and displaying a graphic representation of the same”, col. 1, lines 36-43, col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, Claim 11, and col. 3, lines 49-60, “physiological parameter presentation system may be computerized and may include … processors, memory, software…”), the blood-pressure-related information display method comprising: 
acquiring blood pressure data including a systolic blood pressure and a diastolic blood pressure for the subject (Fig. 2, col. 3, lines 10-14, “physiological parameters may be received by the system via a network or other data connection … system may include one or more connections ports for probes and/or sensors for measuring patient physiological parameters”, col. 3, lines 53-60, “electronic input receiver …”, and col. 6, lines 53-60, “example physiological 
performing processing (col. 3, lines 49-60, “physiological parameter presentation system may be computerized and may include … processors, memory, software…”) of (i) displaying in a curved or straight elongated display region defining a one- dimensional risk coordinate in the display screen (Fig. 13, col. 8, lines 4-9, “rectangular gauge showing the status of a physiological parameter relative to varies threshold zones” and Fig. 11, col. 7, lines 57-62, “semicircular gauge … threshold zones”), and (ii) digitally displaying the acquired systolic blood pressure and the acquired diastolic blood pressure in the display screen (col. 6, lines 32-40, “display of a measured blood pressure parameter …”, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, an example of the physiological parameters, current and historical, can be blood pressure).
However, Rajagopalan does not explicitly disclose obtaining a systolic risk value representing a risk corresponding to the acquired systolic blood pressure and a diastolic risk value representing a risk corresponding to the acquired diastolic blood pressure based on a predetermined blood pressure standard; and displaying a risk range from the systolic risk value to the diastolic risk value.
Muehlsteff teaches a method of obtaining a blood pressure measurement of a patient (para. [0063], and Fig. 4, element 14). Muehlsteff further teaches of calculating a systolic risk value and a diastolic risk value (Fig. 5, Fig. 8, Fig. 13). Muehlsteff teaches of calculating and .
Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103 over Rajagopalan (US 10,580,173), in view of Muehlsteff (US 2018/0042493) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rajagopalan (US 9,875,560). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,991,135 B2
US 9,778,079 B1
US 2013/0211214 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791